

116 HR 5234 IH: Motorcyclist Advisory Council Reauthorization Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5234IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Gallagher (for himself, Mr. Pappas, Mr. Rouda, and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a Motorcyclist Advisory Council, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Motorcyclist Advisory Council Reauthorization Act. 2.Motorcyclist Advisory Council (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Motorcyclist Advisory Council (in this section referred to as the Council).
			(b)Duties
 (1)AdvisingThe Council shall advise the Secretary, the Administrator of the National Highway Traffic Safety Administration, and the Administrator of the Federal Highway Administration on transportation issues of concern to motorcyclists, including—
 (A)barrier design; (B)road design, construction, and maintenance practices; and
 (C)the architecture and implementation of intelligent transportation system technologies. (2)Biennial council report (A)In generalThe Council shall submit a report to the Secretary containing the Council’s recommendations regarding the issues described in paragraph (1) on which the Council provides advice pursuant to such paragraph.
 (B)TimingNot later than October 31 of the calendar year following the calendar year in which the Council is established, and by every 2d October 31 thereafter, the Council shall submit the report required under this paragraph.
					(c)Membership
 (1)In generalThe Council shall be comprised of 12 members appointed by the Secretary as follows: (A)Five experts from State or local government on highway engineering issues, including—
 (i)barrier design; (ii)road design, construction, and maintenance; or
 (iii)intelligent transportation systems. (B)One State or local traffic and safety engineer, design engineer, or other transportation department official who is a motorcyclist.
 (C)One representative from a national association of State transportation officials. (D)One representative from a national motorcyclist association.
 (E)One representative from a national motorcyclist foundation. (F)One representative from a national motorcycle manufacturing association.
 (G)One roadway safety data expert on crash testing and analysis. (H)One member of a national safety organization that represents the traffic safety systems industry.
					(2)Duration
 (A)TermSubject to subparagraphs (B) and (C), each member shall serve one term of 2 years. (B)Additional termsIf a successor is not designated for a member before the expiration of the term the member is serving, the member may serve another term.
 (C)Appointment of replacementsIf a member resigns before serving a full 2-year term, the Secretary may appoint a replacement for such member to serve the remaining portion such term. A member may continue to serve after resignation until a successor has been appointed. A vacancy in the Council shall be filled in the manner in which the original appointment was made.
 (3)CompensationMembers shall serve without compensation. (d)TerminationThe Council shall terminate 6 years after the date of its establishment.
			3.Duties of the Secretary
			(a)Accept or reject recommendation
 (1)Secretary determinesThe Secretary shall determine whether to accept or reject a recommendation contained in a Council report.
				(2)Timing
 (A)Must accept or rejectThe Secretary must indicate in each report submitted under this section the Secretary’s acceptance or rejection of each recommendation listed in such report.
 (B)ExceptionThe Secretary may indicate in a report submitted under this section that a recommendation is under consideration. If the Secretary does so, the Secretary must accept or reject the recommendation in the next report submitted under this section.
					(b)Report
 (1)In generalNot later than 60 days after the Secretary receives a Council report, the Secretary shall submit a report to the following committees and subcommittees:
 (A)The Committee on Transportation and Infrastructure of the House of Representatives. (B)The Committee on Environment and Public Works of the Senate.
 (C)The Committee on Commerce, Science, and Transportation of the Senate. (D)The Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives.
 (E)The Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate.
 (2)ContentsA report submitted under this subsection shall include— (A)a list containing—
 (i)each recommendation contained in the Council report described in paragraph (1); and (ii)each recommendation indicated as under consideration in the previous report submitted under this subsection; and
 (B)for each such recommendation, whether it is accepted, rejected, or under consideration by the Secretary.
 (c)Administrative and technical supportThe Secretary shall provide such administrative support, staff, and technical assistance to the Council as the Secretary determines to be necessary for the Council to carry out its duties.
 4.DefinitionsIn this Act, the following definitions apply: (1)Council reportThe term Council report means the report described in section 2(b)(2).
 (2)SecretaryThe term Secretary means the Secretary of Transportation. 